ON APPLICATION FOR REHEARING
Decided May 28, 1934
B.y THE COURT
Our attention was called to the fact that there has been filed in the- Clerk’s Office, in the above entitled .cause, under date of May, 1934, a paper designated “Motion.” Aside from the caption, the document reads as follows:
“Now comes the plaintiff in error and moves the court for rehearing in this case. (Signed) D. H. Wysong,
Attorney'for Plaintiff in Error.”
We desire to call attention of counsel to the fact that the rules of the court have not been complied with so as to warrant an application for rehearing. These rules are uniform throughout the state and will be found in Volume 38, Ohio Appellate Reports.
Motion for rehearing is .not properly filed with the Clerk of Courts as a paper in the case. The .proper procedure’ is to mail to each of the judges.-a. copy, of .motion to-, gether with memorandum ■ of. points raised and authorities. It is also required ’ that, copy, be sejwed- up.on opposite.'counsel. It. *435is also required that this be done within 10 days after receipt of original decision.
The motion' for rehearing will be overruled.
HORNBECK, PJ, SHERICK and BARNES, JJ, concur.